Citation Nr: 9913264	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  92-05 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a peripheral vascular 
disorder, status post left below-the-knee amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from January 1955 to August 
1957.  He was separated from service by a Physical Evaluation 
Board that found him unfit for duty due to nodular vasculitis 
that existed prior to service.  Upon separation, he claimed 
service connection for nodular vasculitis but the claim was 
denied in a September 1957 rating decision.

In March 1962, the veteran claimed service connection for 
Buerger's disease status post left and right lumbar 
sympathectomies and left below-the-knee amputation.  Noting 
that service connection for a circulatory disorder was 
previously denied, a June 1962 rating decision again denied 
the claim.  The veteran appealed the denial but, in a March 
1963 decision, the Board of Veterans' Appeals (Board) 
determined that clear and unmistakable evidence showed that 
the veteran's circulatory disorder, variously diagnosed as 
nodular vasculitis and Buerger's disease, existed prior to 
service, that the presumption of soundness upon entry into 
service was rebutted, and that the preexisting circulatory 
disorder was not aggravated in service.  In October 1963, the 
veteran moved the Board for reconsideration of the March 
decision.  In a February 1964 decision, an expanded panel of 
the Board reviewed all of the evidence of record and denied 
service connection for a circulatory disorder diagnosed as 
nodular vasculitis and Buerger's disease.

In 1991, private medical records were submitted and the RO 
viewed the submission as an application to reopen the claim.  
This appeal arises from an April 1991 rating decision by the 
Seattle, Washington, Regional Office (RO) that determined 
that the medical records did not constitute new and material 
evidence and did not reopen the claim.  The veteran testified 
at a September 1992 hearing, but the hearing officer 
determined that his testimony did not constitute new and 
material evidence and did not reopen the claim.  He then 
testified at an August 1993 hearing convened by Nancy Robin, 
the member of the Board who was designated by the Chairman to 
conduct the hearing and make the final decision in this case.  
In a June 1994 decision, the Board determined that new and 
material evidence had been submitted, reopened the claim, and 
remanded the case for further development of the evidence and 
review by the RO.

The case was returned to the Board in March 1997.  In 
September, the Board sought the opinion of an independent 
medical expert.  The doctor asked for radiographic records of 
September 1991 angiography and the Board remanded the case in 
January 1998 to obtain that evidence.  Thereafter the case 
was referred to another independent medical expert, who 
rendered an opinion in February 1999.  (That physician is a 
practicing vascular surgeon who is also a member of the full-
time faculty of a university medical school.)  The report was 
delivered to the veteran's representative for review, the 
veteran was afforded additional time for evidence or 
argument, and his representative filed an Informal Hearing 
Presentation in February 1999.

In an April 1997 Informal Hearing Presentation, the veteran's 
representative alluded to recent opinions of vascular 
specialists expressing doubt about the accuracy of the 1961 
diagnosis of Buerger's disease, contending that, if the 
veteran did not have Buerger's disease in 1961, VA should not 
have performed the left below-the-knee amputation.  Thus, it 
was asserted that an issue of benefits under the provisions 
of 38 U.S.C.A. § 1151 should be adjudicated inasmuch as that 
issue is intertwined with the issue of service connection for 
a vascular disorder.  The representative argued that both 
issues should be remanded, but the Board is constrained to 
disagree.  A service connection claim requires evidence of a 
disability linked to military service while a section 1151 
claim requires evidence of disability linked to VA 
hospitalization, medical or surgical treatment, or 
examination.  So the issues are not inextricably intertwined 
and the issue of section 1151 benefits, though it was not 
reiterated in June 1998 or February 1999 Informal Hearing 
Presentations, is referred to the RO for appropriate action.  

Similarly, in April 1997 and June 1998 Informal Hearing 
Presentations, the veteran's representative referred to 
osteomyelitis, arguing that it was part of the claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  However no issue involving osteomyelitis has been 
developed for appellate review and that matter is also 
referred to the RO for action deemed appropriate.

In addition, the June 1998 Informal Hearing Presentation 
noted that the veteran was compelled to pay $180.00 to obtain 
medical records from a private medical facility and that that 
fact was "now an issue."  No statutory or regulatory 
authority was cited that addresses such an "issue," so the 
purpose and effect of the statement is not entirely clear.  
That matter, too, is referred to the RO.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran has a circulatory disorder(s), variously 
diagnosed as phlebitis, erythema nodosum, nodular vasculitis, 
and Buerger's disease, manifested by peripheral vascular 
nodules and occlusion, and is now status post left and right 
lumbar sympathectomies and left below-the-knee amputation.

3.  The veteran was occasionally symptomatic between 1949 and 
1952 but not when he entered service in 1955.

4.  The veteran became symptomatic in service and was 
separated as a result.  At the time of his August 1957 
separation from service, he was not symptomatic.

5.  In 1961, the veteran presented with painful nodules, 
evidence of vascular insufficiency in the lower extremities, 
and a gangrenous ulcer of the left foot.  He underwent a left 
lumbar sympathectomy and a skin graft to the left foot.  The 
graft was unsuccessful and a left below-the-knee amputation 
was performed.  Pathologic examination showed that the 
anterior tibial, posterior tibial, and peroneal arteries of 
the amputated limb were obliterated.

6.  Although the veteran's peripheral vascular disorder has 
been variously diagnosed and its etiology and natural 
progress are unclear, the medical evidence shows that it did 
not undergo an increase in pathology during service.

CONCLUSION OF LAW

The veteran's peripheral vascular disorder clearly and 
unmistakably preexisted service and was not aggravated 
therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303(a), (c), 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a May 1953 
Selective Service examination.  There he reported pain and 
swelling in the left leg, ankle to knee, about one year 
earlier.  He said that his doctor (identified as an 
orthopedic specialist) referred to the condition as 
"infection in veins" and prescribed bed rest, elevation of 
the legs, hot compresses, and anticoagulants.  After two 
months, he gradually improved.  In May 1952, while working as 
a cook, the condition recurred but, on that occasion, in both 
legs.  In recent months, feet and legs were not painful but 
there was some dependent rubor.  On examination, peripheral 
pulses were adequate bilaterally, there were a few 
superficial varicosities, venous emptying time was prolonged, 
and the feet were cyanotic when dependent; however, there was 
no blanching on elevation and no remarkable temperature 
changes.  The impression was chronic venous insufficiency due 
to thrombophlebitis a year earlier.  At that time the veteran 
was disqualified from service but the examiner recommended 
reevaluation in six months.

At a December 1954 entrance examination, the veteran gave a 
history of leg cramps and reported orthopedic treatment by 
Doctor Tuell.  He described no other pertinent complaints, 
nor did he report his pre-service vascular symptoms or 
treatment.  The examination report indicates that, over his 
signature, the veteran denied having been rejected from 
military service because of physical, mental or other reason.  
The vascular system, lower extremities, and feet were normal 
by clinical evaluation.  

In November 1956, the veteran gave an 18-month history of 
tender nodules on both calves that disappeared without 
ulceration or scarring.  During the preceding week, the 
condition worsened with walking.  He said he had been treated 
by a civilian doctor for the condition, though a diagnosis 
was not established, and that it kept him out of service for 
a time.  On examination, there were several tender, bruise-
colored, erythematous, spherical or cord-like masses on both 
legs but worse on the posterior aspect of the left leg.  
There was no history of allergies, rheumatic fever, 
arthritis, tuberculosis, or coccidioidomycosis.  The 
diagnosis was erythema nodosum.  A biopsy was performed and 
pathology reported nodular vasculitis.  

On a January 1957 treatment record, it was noted that the 
veteran had tender, erythematous, nonulcerating nodules, that 
preexisted service recurred and persisted on both legs for 18 
months and were refractory to all therapy.  The veteran was 
hospitalized for treatment and disposition.

A June 1957 report of a medical survey board noted the 
veteran's history of painful nodules on the legs with onset 
on the right leg at age 16.  Initially, there was swelling of 
the right leg and pain on walking; treatment was hot packs 
and bed rest and, after approximately five weeks thereof, the 
lesions subsided.  The veteran reported that the lesions 
never completely disappeared and that one seemed to emerge as 
another abated.  The lesions almost invariably occurred on 
the lower legs and, most frequently, on the medial, posterior 
aspect of the right leg.  The veteran said that he was 
originally classified 4F due to this condition but was 
relatively symptom-free when he was reclassified 1A.  The 
nodules recurred soon after he reported for active duty but 
he did well until November 1956 when he developed extreme 
tenderness of the legs, underwent a biopsy, and nodular 
vasculitis was diagnosed.

Significant findings were limited to the lower extremities.  
There were firm, tender, 1 to 2 cm erythematous nodules on 
the medial, posterior aspect of the calves.  On the right, 
there was a linear, brownish red discoloration that followed 
the course of the superficial saphenous vein suggesting 
subsiding phlebitis.  There were patches of stasis 
pigmentation over the feet, particularly about the heels.  
Laboratory tests were negative except for a throat culture 
that revealed gamma hemolytic Streptococci.  Treatment was 
bed rest, Terramycin, and elastic bandages.  The lesions 
disappeared and the veteran said that was the first time 
since age 16 that he had been completely free of them.  
However, when ambulation was permitted, the lesions 
reappeared in spite of elastic stockings.  Prednisone was 
started with no appreciable improvement after more than a 
month.  "Parenzyme" was started with no improvement after 
10 days.  Currently, there was a 1 by 2 cm, tender, red, 
indurated area of the proximal, medial aspect of the right 
gastrocnemius; there was a smaller area of involvement of the 
inferior aspect of the same muscle; there was a 1 cm, tender, 
indurated area below the left medial malleolus; stasis 
pigmentation persisted; and dorsalis pedis and posterior 
tibial pulses were good bilaterally.

The medical survey board concluded that the veteran had 
nodular vasculitis that was not incurred in the line of duty, 
was not due to the veteran's own misconduct, existed prior to 
service, was not aggravated in service, and precluded further 
service.  The medical survey board recommended separation and 
a physical evaluation board concurred.

In an August 1957 certificate submitted in connection with a 
service-connection claim, J.I. Tuell, M.D., reported treating 
the veteran from August 1951 to June 1952 for a palpable, 
moderately tender, cord-like, subperiosteal thickening of the 
subcutaneous tissues that began 4 inches above the left 
medial malleolus.  His temperature was normal.  Laboratory 
studies showed a slight allergic response to eggs, pork, 
corn, plums, tea, and crab but serum alkaline phosphatase, 
complete blood count, urinalysis, and sedimentation rate, 
were all normal.  The diagnosis was deep vein thrombosis and 
the veteran was treated, with relief, with bed rest and hot 
packs.  The disorder recurred in January 1952 (suggesting 
that the complaint, diagnosis, and treatment described above 
preceded that date) and was again treated with hot packs.  
However, intermittent soreness persisted and, in May 1952, 
the veteran was treated with "Dicumoral" with improvement.  
In June 1952, Tromexin was substituted for "Dicumoral."  
When the veteran was last seen in mid-June, a little soreness 
remained in the cords in the heel and the back of the leg and 
an area of induration remained over the lateral proximal 
fibula.

A VA narrative summary showed that the veteran was admitted 
on 22 September 1961 and discharged on 13 November.  On 
admission, he gave a history of "nodular vasculitis" 
(quotation marks in the original) characterized by painful 
nodules that apparently involved the blood vessels.  
Remissions were often spontaneous.  Two months before 
admission, he developed a patch of dry gangrene on the dorsum 
of the left foot that grew in spite of treatment.  Rest pain 
and numbness in the foot, but no systemic features, were 
associated with the lesion.  On examination, there was a 
large, irregular, shallow ulcer on the dorsum of the left 
foot with several gangrenous areas and an erythematous border 
that was tender along the lateral margin.  Pulses were 
present to the posterior tibial on the right and to the 
popliteal on the left; the dorsalis pedis pulse was absent on 
the right and the posterior tibial and dorsalis pedis pulses 
were absent on the left.  Plethysmography revealed a large 
pressure drop bilaterally below the knees with pulses nearly 
absent on the left and of low amplitude on the right 
indicating distal disease bilaterally.  On 29 September, a 
left iliac arteriogram showed normal vessels to the femoral 
artery but a femoral arteriogram was unsuccessful.  A left 
lumbar sympathectomy was performed and the ulcer on the left 
foot was debrided and skin grafted.  The skin graft became 
necrotic and sloughed and, in October, a left below-the-knee 
amputation was performed.  The diagnosis was peripheral 
arterial insufficiency secondary to nonspecific vasculitis of 
unknown etiology, possibly allergic, and question of 
Buerger's disease.

Pathology reported that examination of the amputated limb 
showed that the posterior tibial artery was 70 to 80 percent 
obliterated at the surgical site, and completely obliterated 
4 cm distal therefrom, with what appeared to be fibrous 
tissue.  The anterior tibial artery was similarly obliterated 
3 cm distal of the surgical site.  The peroneal artery was 
similarly narrowed throughout.  Microscopic examination 
showed that the arteries were obstructed by revascularized 
cellular fibrous tissue with varying amounts of lymphocytic 
infiltration.  The veins, though thick-walled, were patent.  
Diagnoses included thromboangiitis obliterans. 

A VA narrative summary showed that the veteran was admitted 
on 28 February 1962 and discharged on 13 March.  He had had 
symptoms in the right foot for many years, recently 
increasing, and currently had a 2 to 3 mm patch of gangrene 
on the right fifth toe.  There was severe dependent rubor 
with a flush time of less than 10 seconds.  Pulses on the 
right showed the femoral at 2+ while the popliteal and 
posterior tibial were questionable.  A right lumbar 
sympathectomy was performed and, thereafter, plethysmography 
showed marked improvement in pulses and the veteran reported 
improvement in sensation.  The diagnosis was Buerger's 
disease.

In a March 1962 statement, [redacted], the veteran's 
supervisor for four years preceding his entry into service, 
reported that he was unaware of any impairment of the 
veteran's physical condition.

In an April 1962 statement, [redacted], a schoolmate of 
the veteran's, reported that the veteran played sports in 
school until his legs began to bother him at which time he 
began to play an instrument in the band.  He knew that the 
veteran again had problems with his legs in service and 
believed his condition was worse than it was in school.

In an April 1962 statement, the veteran's mother reported 
that her son had blood clots in his left leg in high school 
but they did not bother him too much.  In service, the long 
hours on hard, wet floors aggravated his condition.  After 
service, his condition worsened and, in 1961, his left leg 
was amputated.  In his own April 1962 statement, the veteran 
reported that he developed nodules in his legs, possibly due 
to blood clots, at approximately 16 years of age.  The 
condition became more pronounced in 1953 and he was 
classified 4F when he registered for the draft.  He was 
reexamined on three occasions, reclassified 1A, and entered 
service in January 1955.  After about one year in service, 
his condition seemed to worsen.  He was a cook in service, 
the floor where he worked was wet and slippery, and he was 
certain that it aggravated his condition.  After service, he 
worked as a cook for several employers including the US Air 
Force Academy where he found conditions similar to those in 
service.  There his vascular disorder again worsened.  He 
returned home, was hospitalized at a VA medical center, and 
his left leg was amputated in September 1961.

In an October 1962 statement, the veteran reiterated his 
contention that, although he worked as a cook before, during, 
and after service, the working conditions in service, 
including floors that were hard and wet, aggravated his 
preexisting vascular disorder.  He contended that any doubt 
should be resolved in his favor and service connection should 
be granted.

In a November 1962 letter, Doctor Tuell reported that he 
first saw the veteran in August 1951 with what was thought 
then to be phlebitis of the left calf.  He saw him on several 
occasions thereafter through June 1952.  By the latter date, 
there was a little tender thickening of the tendo Achillis, 
and there was an area of induration lateral and distal to the 
knee, but the soreness was almost gone from the leg.  He next 
saw the veteran in December [sic] 1961.  At that time, he had 
a deep necrotic ulcer on the dorsum of the forefoot and was 
referred to the VA medical center.  In October 1961, after a 
period of unsuccessful treatment, his left leg was amputated.  
The doctor opined that the veteran's circulatory disorder was 
aggravated in service.

At an April 1964 VA examination, the veteran complained of 
numbness in the right foot after walking one block and also 
reported that the scar from his below-the-knee amputation 
"broke down."  On examination of the right leg, the foot 
was warm and dry, the toes were erythematous and blanched 
slowly on elevation, and there was no gangrene.  The 
posterior tibial pulse was normal, the dorsalis pedis was 
faint, and the oscillometric index below the knee was 3.5 
with normal being 4 to 10.  On the left leg, the scar was 
dry, scaly, thick, and painful.  Diagnoses included Buerger's 
disease.

A December 1967 VA hospital summary showed that the veteran 
was admitted with severe right heel and ankle pain when legs 
were in the dependent position or when walking, an ulcer 
above the right medial malleolus, and an adjacent red, 
swollen area with several small pustules.  He denied systemic 
symptoms, upper extremity involvement, fever, and malaise.  
He admitted that he had smoked one to two packs of cigarettes 
per day for about twenty years and had been unable to quit in 
spite of medical advice that he do so.  The assessment was 
ulceration and cellulitis of the right lower leg and 
Buerger's disease.

A December 1970 letter from a VA orthopedist, co-signed by 
the chief of the orthopedic service, noted that the veteran 
had Buerger's disease for which he underwent a left below-
the-knee amputation ten years earlier.  Since then, there 
were slow but progressive changes consistent with Buerger's 
disease.  The doctor contended that the "very severe and 
progressive symptoms he had while in the Service which 
necessitated amputation was probably due to the excessive 
activity he underwent while in the Service."  He further 
asserted that it would be reasonable to reopen the veteran's 
claim because he, the doctor, felt that the veteran's 
preexisting condition was aggravated in service.

In a statement of April 1974, a fellow serviceman wrote that 
he remembered the veteran having leg symptoms in service.  

In an August 1980 letter to the veteran's representative, D. 
E. Strandness, M.D., a professor of surgery at the University 
of Washington, noted that the veteran was discharged from 
service with a diagnosis of nodular vasculitis which, he 
said, was one of the early manifestations of Buerger's 
disease.  He saw the veteran on several occasions, beginning 
at the time of the left below-the-knee amputation, and the 
veteran presented with all of the clinical manifestations of 
Buerger's disease.  In addition to the clinical 
manifestations, the examination of the blood vessels in the 
amputated extremity confirmed the diagnosis.  The doctor said 
there was no question at all about the accuracy of the 
diagnosis of Buerger's disease.

Treatment records of C.G. Weispfenning, M.D., dating to 
December 1979, were associated with the file.  A January 1985 
record noted that the veteran was "wondering whether he 
really has Buerger's disease.  Has continued to smoke and 
done all the things he isn't supposed to do and hasn't lost 
any digits or seemingly gotten any worse."  A February 1985 
record noted:  "Review Buerger's disease.  Compare it with 
Raynaud's.  Diagnosis well documented-but hasn't followed 
classic pattern.  Why?  Still smokes heavily.  Why no 
progression of disease?"
January 1989 records of Doctor Weispfenning noted development 
of ulcers on the right ankle.  By September 1989, the 
veteran's symptoms included an excoriated rash on the right 
lower leg as well as a 1 by 11/2 cm ulcer on the ankle.  The 
diagnosis was vascular rash or vasculitis.

A December 1990 record noted that the veteran was again 
"wondering about the diagnosis of Buerger's disease."  The 
plan was to refer him to Doctor Sytman for a second opinion 
on the diagnosis.

In a January 1991 letter to Doctor Weispfenning, Alexander 
Sytman, M.D., noted that he recently examined the veteran for 
peripheral vascular disease.  He said that the veteran, 
currently 56 years of age, began smoking at age 12 or 14 and 
continued to do so to the present, sometimes as much as three 
packs per day.  The veteran's peripheral vascular disease was 
initially manifested by tender spots over the calves, 
diagnosed as phlebitis, in approximately 1946.  According to 
the physician's letter, the veteran had not been allowed to 
play sports [in school].  The disease progressed and records 
revealed a diagnosis of erythema nodosum in 1956.  A biopsy 
then showed nodular vasculitis.  By October 1961, ulcers and 
gangrene necessitated a left below-the-knee amputation and 
Buerger's disease was diagnosed.  In addition, he had left 
and right sympathectomies.  He had had episodes of cellulitis 
and ulcers in the right leg but no "hot nodular areas" 
(quotation marks in the original) since the 1970's.  The 
doctor expressed perplexity because the course of the 
veteran's disorder was not consistent with a diagnosis of 
Buerger's disease.  He continued to smoke but the disorder 
had not progressed to large vessel disease.  There were some 
features of Raynaud's disease but no history of skin changes 
or cold hands or feet.  The doctor said it was clear that the 
veteran's disorder began before military service and that he 
should not have been accepted by the military.  Finally, he 
concluded that information of record was insufficient to 
determine whether military service aggravated the veteran's 
disorder.

In a March 1991 letter to the veteran's representative, 
Doctor Strandness reported that he recently examined the 
veteran in his vascular surgery clinic.  Noting that the 
veteran had been diagnosed with Buerger's disease since the 
1961 amputation, and that Buerger's disease inevitably 
progresses to cause the loss of the remaining limb in 
patients who continue to smoke, the doctor found it 
remarkable that the veteran had had no further trouble with 
his right leg.  From his examination, it was clear that the 
circulatory status of the veteran's right leg had been stable 
during the preceding twenty years.  That stability raised 
serious questions about the accuracy of the diagnosis of 
Buerger's disease.

In a September 1992 letter to the veteran's representative, 
Doctor Strandness reported that a September 1991 femoral 
arteriogram showed minimal changes in the distal aorta and 
the iliac arteries to below the knee, occlusions in the 
proximal anterior tibial and peroneal arteries, and that the 
posterior tibial artery was patent all the way to the foot.  
He noted that the interesting aspect of the case was that, 
thirty years after it was diagnosed, the veteran had no 
changes in the right leg consistent with Buerger's disease.  
He said that the veteran was the only patient he had seen who 
continued to smoke and had no progression of his Buerger's 
disease.  That fact caused him to seriously question the 
diagnosis of Buerger's disease.

At a September 1992 hearing before the RO, the veteran 
testified that, approximately three months after being 
assigned to Great Lakes Training Center (service medical 
records show that he arrived there in August 1955), hot, 
tender areas began to develop in both legs but mainly in the 
left.  These areas came and went and, over time, increased in 
size.  Before service, the tender areas that appeared in his 
legs were only painful when disturbed while, in service, they 
were always painful.  He first sought medical attention about 
a year after they appeared.  After a biopsy, he was 
hospitalized until his separation from service about six 
months later.  During his hospitalization, symptoms 
diminished.  He did not recall that, at the time of 
separation from service, he had any impairment at all due to 
the disorder.  After service, he worked as a cook at various 
locations.  In 1961, he was working as a cook at the Air 
Force Academy, long hours like he worked in service, when he 
again became symptomatic.  He returned to Seattle where he 
underwent a left below-the-knee amputation.  Thereafter, his 
symptoms subsided except for occasional flare-ups.

September 1992 records of Doctor Weispfenning noted a blotchy 
macular rash on the right leg with the largest patch 
involving the entire medial malleolus.  The assessment was 
that it "[a]ppears to be a vasculitis."

In December 1992, the veteran was seen by a board of two VA 
examiners including the chief of the peripheral vascular 
service at the Seattle VA medical center.  The veteran 
reported that, in the early 1950's, he was told by his doctor 
that he had thrombophlebitis and chronic venous 
insufficiency.  Since that time, he occasionally developed 
painful, cord-like lesions in the lower extremities below the 
knees, some of which ulcerated.  In addition, he sometimes 
developed areas of discoloration in the toes without pain or 
ulceration.  He denied symptoms suggestive of ischemic rest 
pain or exercise-induced claudication.  He sometimes had a 
pins-and-needles kind of paresthesia in the legs not 
associated with position such as elevation or dependence.  
Examiners noted the 1957 biopsy that showed evidence of 
nodular vasculitis.  The veteran said that, after service, he 
worked as a cook and, while employed at the Air Force 
Academy, a pair of ill-fitting shoes caused a blister on the 
dorsum of the left foot.  The blister ulcerated, he was 
hospitalized at the Seattle VA medical center, a skin graft 
was attempted and failed, and he underwent a left below-the-
knee amputation.  Pathological examination showed evidence of 
Buerger's disease.  Since the amputation, he had had 
occasional ulcers in the malleolar region of the right lower 
extremity.  Three years earlier, he underwent bilateral 
carpal tunnel release and, since then, had had problems with 
cold intolerance in the hands.  He smoked 21/2 packs of 
cigarettes per day and had done so since age 12 or 14.  
Finally, the veteran reported that he was told by Doctor 
Strandness that a recent arteriogram showed no evidence of 
Buerger's disease.

On examination of the right lower extremity, the toes were 
warm and pink with excellent capillary refill.  The skin of 
the medial and lateral malleolar region showed well-healed 
scars without evidence of current ulceration.  The femoral 
pulse was 2+, the popliteal was 1 to 2+, the posterior tibial 
was 2+, and the dorsalis pedis was absent.  Doppler signals 
were heard in the digital vessels of the right foot and both 
hands.  Doppler blood pressures on the right were recorded as 
follows:  dorsalis pedis 110, posterior tibial 154, and 
brachial 130, with an ankle/arm index greater than 1.  The 
posterior tibial Doppler signal was normal and triphasic 
while the dorsalis pedis was monophasic.  Examination of the 
left lower extremity showed the femoral pulse at 2+.

It was noted by one of the VA examiners that they found it 
difficult to believe that the veteran had Buerger's disease 
in spite of pathologic evidence of it in the amputated limb 
in 1961.  Cold intolerance in the upper extremities was a 
recent development and, before the carpal tunnel surgery, he 
was asymptomatic there.  Currently, there was neither 
clinical nor arteriographic evidence of Buerger's disease in 
the right lower extremity.  They noted that it would be 
extremely unusual to develop Buerger's disease in only one 
limb.  With regard to the question of aggravation or unusual 
acceleration in service of a preexisting vascular disorder, 
examiners said that prolonged standing could aggravate a 
disorder characterized by venous insufficiency, but it was 
difficult to imagine that a venous stasis ulcer would 
necessitate amputation in a patient so young.  Neither 
examiner was aware of an arterial disorder that could account 
for the veteran's clinical outcome that would have been 
aggravated by duties in service.  In sum, examiners said 
that, based on all of the information available, they could 
not diagnose the veteran's peripheral vascular disorder.

At an August 1993 Travel Board hearing, the veteran testified 
that, when the problem with his legs arose, he saw Doctor 
Tuell and no other health care provider.  He saw the doctor 
about three times before the symptoms resolved.  He had no 
symptoms between his last visit to the doctor and his entry 
into active service in January 1955.  He had no symptoms 
during basic training and, after basic training, was assigned 
to the cooks and bakers school in San Diego.  Upon completing 
the school, he was assigned to Great Lakes Training Center 
and then to Port Hueneme, California.  (The Board notes that 
the veteran's service medical records show that he was 
transferred to Port Hueneme in October 1956.)  Soon after his 
arrival there, spots on the calves of his legs became 
swollen, discolored, and hot.  He had similar symptoms before 
but not to that degree.  He went to the field hospital and 
biopsies were taken.  When the results came back, he was 
admitted to the general hospital in Corona, California, and 
remained there until his separation from service.  After 
about two months of bed rest, the symptoms subsided but, 
after being up for about a week, they reappeared.  They 
subsided again and he had none at the time of his separation 
from service.  After service, he worked as a cook and, except 
for some fatigue or tingling sensations, he had no problems 
with his legs.  He went to work for the officers club at the 
Air Force Academy and there had long hours.  In 1960, after 
about eight months at the Air Force Academy, he began to have 
problems with his legs, left worse than right.  Two months 
later, he terminated his employment and, about three months 
after that, entered the VA hospital in Seattle.  At that time 
he had a large ulcer on his leg and amputation followed.

August and September 1993 records of Doctor Weispfenning 
noted a deep, 11/2 by 4 cm stasis ulcer on the right lateral 
heel.  In November 1993, the veteran was hospitalized at the 
VA medical center for treatment of the ulcer.

A September 1993 record of the University of Washington 
Medical Centers noted that the veteran reported a 21/2 by 4 cm 
ulcer below the right lateral ankle that first appeared more 
than a month earlier in connection with ill-fitting shoes.  
The assessment was that the veteran had good perfusion to the 
foot, the location of the ulcer was not consistent with 
arterial insufficiency, and its etiology was unclear.

VA treatment records include one from October 1993 where the 
veteran complained of ulcers and pain that began about two 
months earlier.  He smoked 21/2 packs of cigarettes per day, 
had rest pain, superficial varicose veins, and there was a 5 
cm ulcer near the lateral malleolus and a newly-formed ulcer 
at the medial malleolus.  Blood pressures on the right were 
recorded as follows:  dorsalis pedis absent, posterior tibial 
136, brachial 118, and the ankle/arm index was 1.15.  The 
assessment was ulcerations possibly consistent with Buerger's 
disease.  On follow-up one week later, the ulcers had not 
improved.  The veteran was admitted on 20 October, the ulcers 
were twice debrided, and he was discharged on 25 October.  
Subsequent follow-up showed the right ankle ulcers gradually 
subsiding.

Pursuant to a June 1994 Board remand, additional records, 
more fully described above, were obtained and submitted to 
the VA physicians that conducted the December 1992 
examination.  After reviewing all of the records, the 
examiners found, and recorded in an August 1995 report, that 
the veteran's symptoms prior to service were consistent with 
a history of migratory phlebitis; that the pathologist's 
diagnosis after the inservice biopsy was nodular vasculitis; 
that the pathologist's diagnosis after the 1961 below-the-
knee amputation was thromboangiitis obliterans or Buerger's 
disease; that the 1991 University of Washington angiogram 
revealed the presence of tibial and peroneal occlusive 
disease consistent with Buerger's disease; that, in a 1992 
letter, Doctor Strandness questioned the diagnosis of 
Buerger's disease because of a lack of progression thereof in 
the right leg despite continued smoking since the age of 10 
or 12; and that the veteran had been treated for right 
malleolar ulcers first documented in 1967.

In response to specific questions, the examiners felt it was 
possible (emphasis in the original) that the veteran had a 
single disease entity.  They noted that, although the lack of 
progression of the disease was unusual, the history of 
migratory phlebitis in the early 1950's, the subsequent 
pathology, and the 1991 angiogram were all consistent with 
the diagnosis of Buerger's disease.  The veteran appeared to 
also have a chronic venous disease that may (emphasis in the 
original) have been secondary to a "hypercoagulable state" 
related to Buerger's disease, but there was no laboratory 
proof that he indeed had a hypercoagulable state.  Chronic 
venous insufficiency could be aggravated by strenuous 
activity but there were no manifestations of such a disorder 
until 1967.  Again referring to the 1961 pathology report, 
examiners said that the veteran "does appear to have 
Buerger's disease which could have resulted in the 
development of an ischemic ulcer on the left foot" that led 
to the below-the-knee amputation.  Finally, examiners noted 
that they were not aware of any evidence that rigorous 
activity or prolonged standing would accelerate the 
progression of Buerger's disease.  The examiners opined that 
the veteran's vascular disorder was neither aggravated nor 
accelerated in service.

Thereafter, the Board sought an opinion from an independent 
medical expert.  In a February 1999 letter, Jon S. Matsumura, 
M.D., responded as follows:

I am a practicing vascular surgeon and on 
the full-time faculty at Northwestern 
University Medical School.  I am also 
employed part-time by the Department of 
Veterans Affairs.  I have discussed this 
relationship with Mr. [redacted] who 
stated that I should perform this review 
during off time.  I have reviewed the 
extensive collection of medical records, 
correspondence and other documents which 
have been provided.  I have also reviewed 
an angiogram which was performed in 1991.

Following are my opinions and responses 
to your enumerated questions:

[1.  What is the correct diagnosis(es) of the vascular 
disease process which was present before service?]

I am uncertain as to the correct 
diagnosis of the patient prior to his 
service in 1955.  Clearly the patient had 
symptoms in his legs as early as 1949, as 
evidenced by a US Naval Hospital record 
from Corona, California, dated June 1957, 
which states that the patient gives a 
history of "painful tender nodules in 
his legs initially on the right, at the 
age of 16 years.  Swelling of the 
involved leg and pain with walking was 
noted at that time."  The narrative 
summary from his September 1961 admission 
stated that the patient gave an "18-year 
history of recurrent nodular vasculitis 
and these painful nodules were often 
accompanied by spontaneous remission."  
In a clinical record dated December 1967, 
it stated in the history of present 
illness "since 1949, [the veteran] has 
had repeated episodes of bilateral, BK, 
migrating thrombophlebitis."  In a 
document from May 1953, it is noted that 
"this nineteen-year old white male has 
been generally well all of his life until 
approximately one year ago when he 
developed pain and swelling in the left 
leg."  The patient's mother in a letter 
to the President dated May 1963 states 
"he was active in sports in high school 
and during a game there, he got kicked in 
his left leg, it was not severe but 
thereafter he was bothered with an 
inflammatory vein in his leg."  Clearly, 
there was some preexisting disease 
process which has been variably diagnosed 
as deep venous thrombosis, nodular 
vasculitis, phlebitis in his left calf, 
and erythema nodosum, among others.  
Presently, it is not clear what the 
correct diagnosis is of his preservice 
symptoms, although it is clear that he 
had preexisting vascular problems.

[2.  Were the lower leg symptoms for which the veteran was 
treated in service manifestations of the preservice disease 
process(es)?]

The summary of the patient's treatment at 
the US Naval Hospital in Corona, CA dated 
June 1957, reports that the patient's 
symptoms were similar to those of his 
preservice symptoms.  Diagnosis of 
nodular vasculitis was made at that time.  
The patient was treated with bed rest, 
medications and elastic bandages.  It 
resulted in complete resolution of his 
lesions and "the patient believed this 
to be his first period of complete 
freedom from these lesions since onset at 
the age of 16 years."  However, the 
patient on several occasions had 
recurrence of the symptoms.  Importantly, 
the record indicates "dorsalis pedis and 
posterior tibial pulsations are of good 
quality bilaterally."  Based on these 
documents, I conclude that the patient's 
lower leg symptoms for which he was 
treated at Corona were manifestations of 
his pre-service disease process.

[3.  If so, does the record reflect that the preexisting 
disease process, however diagnosed, increased in severity 
during service?]

The record clearly indicates that his 
preexisting disease process worsened 
during his time in the service but that 
the disease process also completely 
subsided and recurred during 1957.  (See 
reference in #2.)

[4.  If the record reflects such increase in severity, was 
such increase beyond natural progress of the disease(s)?]

The pattern of worsening and improvement 
of the patient's symptoms is not easily 
quantifiable from the medical records.  
From the available data, I feel his in-
service illness is consistent with 
intermittent worsening and improvement of 
symptoms which began in high school and 
subsequently became more severe, 
especially in the years after discharge 
from the service.  However, without a 
precise diagnosis, it is impossible to 
assess the patient's progression relative 
to "expected natural progress."

[5. Do the service medical records reflect the initial onset 
of a vascular disease process separate and distinct from that 
reported prior to military service?]

The service medical records identify that 
a diagnosis of nodular vasculitis was 
made while in service; however, the 
symptoms which afflicted the patient in 
service do not appear to be separate or 
distinct from his symptoms reported prior 
to military service based on the 
"service medical records."  I interpret 
"service medical records" to mean 
primary records while on active duty and 
not VA records or correspondence.  I note 
that the patient's personal physician, 
Dr. Tuell, several relatives and 
acquaintances of the patient, and the VA 
orthopedic surgeon, Dr. Davis, have 
attested in other records that during 
service he developed either a separate 
disease process or aggravated his 
preexisting disease.  The practice of 
medicine was and is far from an exact 
science and having never interviewed or 
examined the patient, personally, I 
cannot reasonably doubt these opinions, 
especially as they come from the 
physicians attending the patient.  I 
would agree with Dr. Sytman that there is 
insufficient information in the provided 
records (and conflicting information) to 
determine conclusively whether the 
military service directly aggravated his 
condition.

[6. What disease process led to the amputation of the left 
leg in 1961 and when was its date of onset?]

The patient's history and physical exam 
dated September 22, 1961, states that the 
patient had a non-healing ulcer for three 
months on the dorsum of his left foot and 
"for the past 10 years had intermittent 
episodes of painful nodules involving 
blood vessels of both legs with 
spontaneous remission."  The physical 
exam comments on a large irregular 
shallow ulcer on the dorsum of the left 
foot with erythematous border, moderate 
tenderness along the lateral margin, 
several areas of black gangrenous skin at 
base.  Right posterior tibial good, left 
DP PT and right DP pulse absent.  The 
impression was that the patient had 
ischemic gangrene secondary to vascular 
insufficiency in the left foot and 
thromboangiitis obliterans.  The patient 
subsequently underwent left below knee 
amputation on 10/12/61.  The pathologist 
who reviewed the specimen, Kenneth P. 
Knudtson, signed out the diagnosis as 
thromboangiitis obliterans left lower leg 
and ischemic ulceration, skin of the 
dorsum of the left foot.  In the text of 
that report, an 8x2 cm ulcer is described 
without any active vascularizations and 
on microscopic examination the anterior 
tibial, posterior tibial, and peroneal 
arteries were completely occluded.  A 
pathologic diagnosis is normally regarded 
as the gold standard, however, I would 
agree with Dr. Strandness' observation 
that it is extremely unusual for a 
patient with Buerger's disease 
(thromboangiitis obliterans) to not have 
relentless progression of disease in the 
contralateral leg while continuing to 
smoke.  The patient's natural history 
challenges the diagnosis given the 
patient 1961.  It is important to note 
that the patient's pulse exam was normal 
at the time he was in the Naval hospital 
at Corona and then there is subsequent 
progression in the left leg to the point 
of critical ischemia with absence of all 
pulses in the left foot in 1961.  The 
history, physical exam, and pathologic 
report all confirm that severe arterial 
ischemia was present necessitating the 
amputation.  It is clear that the 
operation was indicated at the time.  
Although it is disputable whether a 
separate and distinct disease process 
occurred during his military service, it 
is clear from the change in pedal pulse 
exam that major progression occurred 
between 1957 and 1961.  The arteriogram 
performed in 1991 is consistent with the 
pulse exam reported in 1961, and this 
relative period of stability corroborates 
Dr. Strandness' opinion.  A vasculopathy 
other than Buerger's disease is probably 
responsible for the patient's severe 
ischemia, subsequent amputation, and 
current disability.

In summary, it is my opinion (with 
reservations described in #5) that 
vascular symptoms began in high school, 
periodically worsened and improved during 
his period in service, and progressed 
after his discharge to the point of 
amputation.  The precise diagnosis is 
uncertain, but clearly the amputation was 
needed because of severe arterial 
occlusive disease.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When it is 
claimed that a disorder that preexisted service was 
aggravated in service, 38 U.S.C.A. § 1111 must be considered.  
That section provides that a veteran is deemed to have been 
in sound condition when examined and accepted for service 
except as to disorders noted at the time of the examination 
or where clear and unmistakable evidence shows that the 
injury or disease preexisted service and was not aggravated 
therein.  A preexisting disorder is deemed to have been 
aggravated in service if there is an increase in disability 
during service unless there is a finding that the increase in 
disability was due to the natural progress of the disorder.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, a mere 
transient flare-up in service of a preexisting disorder does 
not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of the disorder.  
Jensen v. Brown, 19 F.3d 1413 (Fed.Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, according to a report from his doctor, the 
veteran developed a vascular disorder manifested by a 
palpable, moderately tender, cord-like, thickening of 
subcutaneous tissues near the left medial malleolus.  The 
diagnosis was deep vein thrombosis.  It was treated with bed 
rest and hot packs and subsided.  It recurred in January 1952 
and was similarly treated but intermittent pain persisted.  
According to service medical records, the veteran reported 
that, while working as a cook in May 1952, the disorder again 
recurred but in both legs.  When last seen by his doctor in 
June 1952, there was still some soreness in the back of the 
left leg.  The veteran testified that he had no symptoms 
between June 1952 and January 1955 when he entered service.

The veteran was asymptomatic when he entered service and a 
lower extremity vascular disorder was not noted on the 
December 1954 entrance examination.  At that time, the 
veteran himself reported neither vascular complaints, nor his 
past history of treatment, although a reference to 
"orthopedic" treatment by Doctor Tuell was noted.  
(Significantly, he also denied having been recently rejected 
for military service.)  However, the evidence, including the 
veteran's statements and testimony, the statements of his 
friends and relatives, and the August 1957 certificate from 
his doctor and, most importantly the 1953 Selective Service 
examination, clearly and unmistakably show that he had a 
vascular disorder of the lower extremities prior to service.  
Thus the presumption of soundness at entry is rebutted.  

Since the disability is shown to have pre-existed service, 
attention is turned to the question of whether such 
disability underwent an increase in severity therein.  If so, 
and if such increase was beyond natural progress of the 
disease, service connection may be granted on the basis of 
aggravation.  See 38 C.F.R. § 3.306(a).  The veteran 
testified that he was asymptomatic during basic training and 
while attending cooks school.  In November 1956, he reported 
an 18-month history of tender nodules on the calves of both 
legs.  The nodules appeared, then disappeared without 
ulceration or scarring, but had been worse during the 
preceding week.  Examination revealed several tender, 
erythematous, spherical or cord-like masses on both legs.  
The diagnosis was erythema nodosum.  After a biopsy, the 
diagnosis was changed to nodular vasculitis.  A June 1957 
medical survey board report noted that, after the veteran's 
initial complaint, he was treated with bed rest and elastic 
bandages and the lesions disappeared.  At the time of the 
board report, there was a 1 by 2 cm, tender, red, indurated 
area of the proximal, medial aspect of the right 
gastrocnemius, a smaller area of involvement of the inferior 
aspect of the same muscle, and a 1 cm, tender, indurated area 
below the left medial malleolus.  Dorsalis pedis and 
posterior tibial pulses were good bilaterally.  In addition, 
the Board notes that there was no evidence of ulceration or 
gangrene prior to the veteran's separation from service.  
Such evidence strongly suggests that what occurred in service 
was no more than a recurrence and subsidence of the pre-
service disease process.  

After service, the veteran worked as a cook for several 
employers including the US Air Force Academy.  While working 
there, he developed a patch of dry gangrene on the left foot 
with which he associated rest pain and numbness and, in 
September 1961, was admitted to a VA medical center.  In 
addition to the ulcer, examination revealed that the dorsalis 
pedis pulses were absent bilaterally and the posterior tibial 
pulse was absent on the left.  Plethysmography demonstrated a 
large pressure drop bilaterally below the knees with pulses 
nearly absent on the left and of low amplitude on the right.  
A left lumbar sympathectomy was performed, and skin grafted 
on the ulcer, but the graft became necrotic and sloughed and 
the veteran underwent a left below-the-knee amputation in 
October.  The diagnosis was peripheral arterial insufficiency 
secondary to nonspecific vasculitis of unknown etiology, 
possibly allergic, and question of Buerger's disease.  
Examination of the amputated limb showed that the arteries 
were obliterated by fibrous tissue and the diagnosis by 
pathology was thromboangiitis obliterans or Buerger's 
disease.

In February 1962, the veteran was again admitted to a VA 
medical center with a small patch of gangrene on the right 
fifth toe, severe dependent rubor, and questionable pulses in 
the right leg.  A right lumbar sympathectomy was performed 
and plethysmography showed improvement in peripheral pulses 
and the veteran reported improvement in sensation.

Since 1962, the veteran has experienced flare-ups of his 
peripheral vascular disorder, particularly in the right leg, 
that occasionally included ulcerations.  However, there is 
still no evidence that the underlying condition of his right 
leg has worsened since the amputation of his left.  As 
indicated above, that fact, particularly when coupled with 
the fact that he has continued to smoke, has perplexed 
vascular specialists.

Once, as in this case, it is established that the veteran has 
filed a well-grounded claim, VA must weigh the evidence, both 
positive and negative, relating to the claim.  If the 
evidence is in equipoise, or if the favorable evidence 
outweighs the negative evidence, the benefit of the doubt is 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  
The Board has carefully considered all of the evidence, 
weighing each as to its probative value.  The veteran has 
provided testimony on 2 occasions and has submitted lay 
statements relating to his condition before, during and after 
service.  While he and the others are competent to comment on 
their observations of the veteran's condition, its symptoms, 
the history of and type of treatment, and the like, they are 
not competent to offer medical opinions, since they are not 
shown to be medically trained or otherwise qualified to do 
so.  The statements from the veteran's classmate and his 
mother, and his own testimony, to the effect that the pre-
service disorder increased in severity during service or was 
"aggravated" in service constitute medical opinions which 
they are not qualified to render.  The statements and 
contentions in this regard are thus entitled to no probative 
weight.  Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  

Turning now to the opinions and conclusions of medical 
professionals, the Board notes that the first to treat the 
veteran's peripheral vascular disorder was Doctor Tuell, an 
orthopedic specialist, who last saw him, before service, in 
June 1952 and again in 1961.  He opined that the veteran's 
circulatory disorder was aggravated in service but did not 
explain the rationale for that opinion.  The failure to 
explain the basis for the opinion, together with the fact 
that he had not seen the veteran during the intervening 
years, suggests that it should be accorded little weight.  
Furthermore, there is no indication that Doctor Tuell 
reviewed the veteran's service medical records.  Hence the 
basis for his opinion remains unclear.  

A December 1970 letter signed by two VA orthopedists 
contended that the veteran had experienced slow but 
progressive changes consistent with Buerger's disease since 
his left below-the-knee amputation ten years earlier.  The 
problem with that contention is that it is diametrically 
opposed to the findings of several vascular specialists who 
expressed surprise at the lack of progress of Buerger's 
disease.  The doctors also alluded to very severe and 
progressive symptoms he had while in service that 
necessitated amputation.  The basis for such remark is not 
known, since no reference to a review of the service medical 
records was reported.  In fact, the evidence shows to the 
contrary that when the veteran left service, his peripheral 
pulses were good bilaterally and the vascular disorder had 
not resulted in ulcerations.  Not until four years after 
service did that change, with a marked deterioration in his 
vascular status.  In sum, the veteran's symptoms in service 
were no more severe than those he experienced four years 
earlier and were not nearly as severe as those he experienced 
four years after service.  The doctors also referred to 
excessive activity in service, but they do not describe any 
such activity and the Board notes that the veteran was a cook 
before service, during service, and after service.  Finally, 
the doctors asserted that it would be reasonable to reopen 
the veteran's claim because they felt that his condition was 
aggravated in service.  However, they failed to provide a 
medical basis for that feeling; indeed, it is not even clear 
that they ever examined the veteran and, since their 
contentions are contrary to other evidence of record, their 
opinion is accorded little weight.

The statements of Doctor Strandness, M.D., a professor of 
surgery at the University of Washington, who had examined the 
veteran on several occasions since the 1961 below-the-knee 
amputation, have been carefully considered, but shed little 
light on the question of whether there was an increase in 
severity of the pre-service vascular disorder.  The thrust of 
his later statements was primarily to question the diagnosis 
of Buerger's disease.  However, the Board is well aware that 
other medical statements also make clear that confusion does 
exist concerning the correct diagnosis.  In any event, Doctor 
Strandness has presented neither positive nor negative 
evidence on the question of aggravation.  

In January 1991, Alexander Sytman, M.D., to whom the veteran 
had been referred by his regular physician, C.G. 
Weispfenning, wrote that he recently examined the veteran for 
peripheral vascular disease.  The veteran reported occasional 
"attacks" characterized by draining sinuses on the left 
stump followed a few hours later by painful ulcers on the 
right leg.  The doctor was perplexed because the veteran was 
diagnosed with Buerger's disease and, although he continued 
to smoke, the course of his disorder was not consistent with 
that diagnosis.  The Board notes that Doctor Weispfenning 
expressed similar bewilderment as early as 1985.  Finally, 
Doctor Sytman said that the available information was 
insufficient to determine whether military service had 
aggravated the veteran's peripheral vascular disorder.  This 
statement has been considered, but adds little to the 
underlying question.

In December 1992, the veteran was examined, and his file 
reviewed, by two VA physicians including the chief of the 
peripheral vascular service at the Seattle VA medical center.  
In their initial statement they recognized the pathologic 
evidence of Buerger's disease found in the amputated limb in 
1961 but noted that there was neither clinical nor 
arteriographic evidence of Buerger's disease in the veteran's 
right leg.  Noting that it would be extremely unusual to 
develop Buerger's disease in only one limb, they found it 
difficult to believe that the veteran had it.  With regard to 
the issue of aggravation in service of a peripheral vascular 
disorder, they said that prolonged standing could aggravate a 
disorder characterized by venous insufficiency but neither of 
them knew of an arterial disorder that could account for the 
veteran's condition and that would have been aggravated in 
service.  They were unable to diagnose the veteran's 
peripheral vascular disorder.  

However these physicians again reviewed the claims folder 
after additional medical evidence was received pursuant to 
the Board's remand.  In 1995 it was opined that the veteran's 
vascular disorder, characterized as Buerger's disease, was 
neither aggravated nor accelerated in service.  Because these 
physicians, who were vascular specialists, not only examined 
the veteran, but also had the opportunity to review the 
entire claims folder (something the other physicians 
referenced above did not do), the Board places great 
probative weight on their opinions.  

Finally, the case was referred to an independent medical 
expert.  After examining the medical evidence of record, 
Doctor Jon Matsumura, a practicing vascular surgeon on the 
full-time faculty at Northwestern University Medical School, 
submitted his opinion in February 1999.  He said it was clear 
that the veteran had a vascular disorder that preceded 
service, but he did not know what it was.  He concluded, 
based on the similarity of symptoms and treatment, that the 
symptoms in service were manifestations of the preservice 
disease process.  He said that the record indicated that the 
preservice disease process worsened in service but he then 
said that the "pattern of worsening and improvement of the 
patient's symptoms is not easily quantifiable from the 
medical records."  He also referred to "intermittent 
worsening and improvement of symptoms which began in high 
school and subsequently became more severe, especially in the 
years after discharge from service."  He agreed with Doctor 
Sytman that the available information was insufficient or 
conflicting and, thus, he was unable to determine 
conclusively whether military service aggravated the 
veteran's condition.  He noted, however, that the presence of 
peripheral pulses in both legs in service in 1957 and the 
absence thereof the left leg in 1961 clearly showed major 
progression of the disorder after service.  He also said that 
a vasculopathy other than Buerger's disease was probably 
responsible for the severe ischemia, amputation, and current 
disability.

In sum, the facts of this case are not unlike those in Hunt, 
supra.  There the veteran, whose job before and after service 
involved climbing on ladders or scaffolding, injured his knee 
before service.  In service, the knee was intermittently 
symptomatic with activity.  However, when separated from 
service, the veteran's knee was in substantially the same 
condition that it was in when he entered service.  Thus, the 
Court of Veterans Appeals (now the Court of Appeals for 
Veterans Claims) held that temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.

Here the evidence shows that the veteran has a peripheral 
vascular disorder first manifested while he was in high 
school.  At that time, he experienced a flare-up of the 
disorder that subsided by June 1952.  He experienced another 
flare-up of the disorder in service in November 1956 that 
subsided by the time of his separation from service in August 
1957.  By that time, he had not manifested any ulcers due to 
his peripheral vascular disorder and peripheral pulses in the 
lower extremities were adequate.  Thus, his condition on 
separation from service was substantially the same as when he 
entered.  He experienced another flare-up of the disorder in 
November 1961 that resulted in obliteration of the three 
major arteries in the left lower leg and a gangrenous ulcer 
on the left foot.  The severity of that flare-up necessitated 
a left below-the-knee amputation.  During the next 30-plus 
years, there were occasional flare-ups of his peripheral 
vascular disorder, particularly in the right leg, none of 
which were as severe as the one he experienced in 1961.  The 
course of his vascular disorder has confounded specialists 
and an accurate diagnosis of it has proved elusive.  The 
Board concludes that the preponderance of the evidence shows 
that the veteran experienced intermittent flare-ups of his 
peripheral vascular disorder before service, during service, 
and since, but that the underlying condition did not undergo 
an increase in severity during service.

The veteran has argued that he should be accorded the benefit 
of the doubt and granted service connection.  When there is 
an approximate balance of positive and negative evidence, the 
evidence is said to be in relative equipoise giving rise to a 
reasonable doubt, and such doubts are to be resolved in favor 
of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  However, there is no credible 
medical evidence that the veteran's peripheral vascular 
disorder was aggravated in service.  What the credible 
medical evidence shows is that, since his peripheral vascular 
disorder has defied accurate diagnosis, the course of the 
disorder is unknown.  The thrust of the veteran's argument is 
that, if it cannot be proved that his peripheral vascular 
disorder was not aggravated in service, then the evidence is 
in relative equipoise and he is entitled to the benefit of 
the doubt.  That argument may have merit if VA has the burden 
of proving that the peripheral vascular disorder was not 
aggravated in service.  VA could be said to have such a 
burden of proof if the evidence showed an increase in 
disability during service.  Such a showing would give rise to 
a presumption of aggravation and the burden of rebutting that 
presumption would shift to VA.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Here, however, there has been no such showing.  
In spite of a flare-up of his disorder before service, he was 
asymptomatic when he entered service and for many months 
thereafter; in spite of a flare-up of his disorder during 
service, he was asymptomatic at the time of separation and 
for several years thereafter.  His disability is not shown to 
have increased in severity during service.  Thus, he is not 
entitled to a presumption of aggravation, the lack of 
knowledge about the nature of his peripheral vascular 
disorder does not equate to an approximate balance of the 
evidence, and he is not entitled to a benefit of the doubt.

Finally, the Board notes that, in the first of two April 1992 
statements, the veteran's representative asserted that, in 
response to the December 1970 letter from the two VA 
orthopedists, the RO refused to reopen the veteran's claim 
and that that refusal constituted clear and unmistakable 
error.  Although that claim has not been reiterated since the 
June 1994 Board decision that reopened the instant claim, it 
should be addressed here.

A claim of clear and unmistakable error is a collateral 
attack on a final RO decision and the authority for the claim 
is 38 C.F.R. § 3.105(a).  See Smith v. Brown, 35 F.3d 1516, 
1521 (Fed.Cir. 1994); Eddy v. Brown, 9 Vet. App. 52, 57 
(1996); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  The 
essence of the claim is that either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  Clear and unmistakable error is 
the sort of error which, had it not been made, would have 
manifestly changed the outcome.  Id.  It is error that is 
undebatable so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed.  Id.  With regard to a refusal to reopen a previously 
denied claim, clear and unmistakable error arises only when 
relevant additional evidence was not considered at all.  Id.; 
Crippen v. Brown, 9 Vet. App. 412 (1996).  This is to avoid 
the proscription in Russell against reweighing the evidence.

Here, the claim of clear and unmistakable error must fail for 
two reasons.  First, the January 1971 notice to the veteran 
advised him that the December 1970 letter from the two VA 
orthopedists had been considered.  Second, since the 
veteran's claim was reopened by the June 1994 Board decision, 
and all of the evidence of record has been considered herein, 
this decision subsumes the January 1971 RO decision.  Smith 
v. West, 11 Vet. App. 134 (1998).  Thus, the claim of clear 
and unmistakable error in the January 1971 RO decision is 
moot.


ORDER

Entitlement to service connection for a peripheral vascular 
disorder, status post left below-the-knee amputation, is 
denied.




		
	N. R. Robin
	Member, Board of Veterans' Appeals

 


